IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TERRY D. MALONE,                             : No. 74 MM 2022
                                             :
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PROTHONOTARY'S OFFICE OF THE                 :
SUPREME COURT OF PENNSYLVANIA,               :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

      AND NOW, this 4th day of November, 2022, the Application for Leave to File

Original Process is GRANTED, and the “Writ of Mandamus (King’s Bench)” is DENIED.